Name: Commission Regulation (EEC) No 412/89 of 17 February 1989 amending Regulation (EEC) No 3846/88 derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies, as regards the selling price
 Type: Regulation
 Subject Matter: prices;  plant product;  competition
 Date Published: nan

 18 . 2. 89 Official Journal of the European Communities No L 46/23 COMMISSION REGULATION (EEC) No 412/89 ' of 17 February 1989 amending Regulation (EEC) No 3846/88 derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies, as regards the selling price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 26 (3) thereof, Whereas pending an adaptation of the periodic invitation to tender arrangements and to facilitate the sale of seeds in intervention storage, the derogation measure should be extended and the amount by which the buying-in price is increased as provided for in Commission Regulation (EEC) No 3846/88 (3) should be reduced ; Whereas the measures provided for in this Regulation are in accordance with ' the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3846/88, '31 January 1989' and '1 ECU' are hereby replaced by '30 April 1989' and 'ECU 0,50' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, 4. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 340, 10. 12. 1988, p. 18 .